285 S.W.3d 428 (2009)
Isaiah JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91523.
Missouri Court of Appeals, Eastern District, Division One.
June 16, 2009.
Scott Thompson, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Isaiah Johnson (Movant) appeals from the motion court's denial, after an evidentiary hearing, of his Rule 24.035 post-conviction motion seeking to vacate his convictions. Following his guilty plea, Movant was convicted of the class B felony of robbery in the second degree, in violation of Section 569.030,[1] and the class C felony of tampering with a motor vehicle in the first degree, in violation of Section 569.080. Movant was sentenced as a prior offender and a persistent offender to concurrent terms of ten years in prison for robbery and seven years for tampering.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.